Name: 90/6/EEC: Commission Decision of 15 December 1989 approving the programme of measure submitted by the Irish Government for 1990 on special support for the development of agricultural statistics in Ireland (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: management;  farming systems;  Europe
 Date Published: 1990-01-06

 Avis juridique important|31990D000690/6/EEC: Commission Decision of 15 December 1989 approving the programme of measure submitted by the Irish Government for 1990 on special support for the development of agricultural statistics in Ireland (Only the English text is authentic) Official Journal L 003 , 06/01/1990 P. 0020 - 0020*****COMMISSION DECISION of 15 December 1989 approving the programme of measure submitted by the Irish Government for 1990 on special support for the development of agricultural statistics in Ireland (Only the English text is authentic) (90/6/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 88/390/EEC of 11 July 1988 on special support for the development of agricultural statistics in Ireland (1), and in particular Article 4 thereof, Whereas, as required by Article 4, paragraph 1, of Decision 88/390/EEC, the Irish Government has submitted the annual programme of measures planned for 1990; Whereas the programme that has been submitted is such as to attain the objectives of organizing in Ireland a system of surveys on agricultural matters which will satisfy Community requirements in respect of statistical information in this field; Whereas the Irish Government has submitted also a report on the execution of the preceding annual programme; Whereas the measures provided for by this Decision comply with the opinion of the Standing Committee on Agricultural Statistics, HAS ADOPTED THIS DECISION: Article 1 The programme of measures on special support for the development of agricultural statistics in Ireland submitted by the Irish Government for 1990 is approved. Article 2 This Decision is addressed to Ireland. Done at Brussels, 15 December 1989. For the Commission Henning CHRISTOPHERSEN Vice-President (1) OJ No L 186, 16. 7. 1988, p. 39.